Citation Nr: 0320140	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for neck injury with 
secondary seizures and migraine headaches.

5.  Entitlement to service connection for dental condition of 
loss tooth enamel and partial dentures.

6.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran reportedly had active duty service from August 
1960 to October 1960 and November 1961 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in April 2002 and at a Board videoconference in June 2002.  
In October 2002, the Board undertook additional development 
of the evidence.  In May 2003, the Board reopened the 
veteran's claim for entitlement to service connection for 
vision loss and remanded the above claims for further 
development.  


FINDINGS OF FACT

1.  There is no evidence indicating that the veteran served 
in Vietnam during his active duty service. 

2.  Diabetes mellitus, bilateral hearing loss with tinnitus, 
peripheral neuropathy, neck injury with secondary seizures 
and migraine headaches, dental condition of loss tooth enamel 
and partial dentures, and vision loss were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are these disabilities secondary to a 
service-connected disability or otherwise related to his 
active duty service. 


CONCLUSION OF LAW

Diabetes mellitus, bilateral hearing loss with tinnitus, 
peripheral neuropathy, neck injury with secondary seizures 
and migraine headaches, dental condition of loss tooth enamel 
and partial dentures, and vision loss were not incurred in or 
aggravated by the veteran's active duty service, nor 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2001 letter and a June 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, Social Security records, records 
from Midland Memorial Hospital dated in June 2003 and 
Providence Hospital date in May 1965, VA medical records, 
written testimony from the veteran, VA examination reports in 
February and March 2003.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as diabetes 
mellitus, arthritis, and other organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's essential argument is that his diabetes 
mellitus, bilateral hearing loss with tinnitus, peripheral 
neuropathy, neck injury with secondary seizures and migraine 
headaches, dental condition of loss tooth enamel and partial 
dentures, and vision loss are related to service.  In his 
written statements and testimony from his April 2002 hearing 
before the RO and June 2002 videoconference hearing before 
this Board member, the veteran stated that he injured his 
neck when he fell off of the back of a tank while in active 
duty service.  He indicated that he experienced vision 
problems following the neck injury.  The veteran further 
testified that his current dental problems were caused by 
dental treatment he received in 1962 while in service.  He 
also testified that he was diagnosed as having diabetes 
mellitus as early as 1963 when he failed a Department of 
Transportation (DOT) physical due to sugar in his urine and 
was therefore unable to drive a truck.  Additionally, he 
stated that he started experiencing ringing in his ears in 
1964 and that the DOT examiner informed him that he had 
hearing loss.  The veteran believes that his peripheral 
neuropathy is caused by his diabetes mellitus or his neck 
injury.  He stated that he did not serve in Vietnam at any 
time during active duty service.  
  
Upon review, service medical records reveal no complaints of 
or treatment for diabetes mellitus, bilateral hearing loss 
with tinnitus, peripheral neuropathy, neck injury with 
secondary seizures and migraine headaches, dental condition 
of loss tooth enamel and partial dentures, or vision loss in 
service.  Discharge examination in October 1960 and again in 
October 1962 indicated that the veteran's ears, upper 
extremities, vision, and neurological were clinically 
evaluated as normal.  There was no reference to any neck 
injury or dental problems in either discharge examination 
report.  Therefore, even if the veteran's current contentions 
regarding a neck injury, vision problems, and dental problems 
occurring in service are accepted, it appears that these 
problems were acute in nature and had resolved without 
resulting in chronic disability by the time of the veteran's 
discharge from active duty service.  

While the Board recognizes the veteran's statement that he 
was informed that he had hearing loss and diabetes mellitus 
on DOT examination in 1963, the veteran testified that these 
records were destroyed.  Nevertheless, a statement from E.P. 
dated May 1964 was included in the service records, which 
indicated that E.P. was a friend of the veteran, had known 
him for 5 years, and that the veteran was in good health.  
Additionally, post-service medical evidence of record does 
not document complaints involving hearing loss until the 
1990's, more than two decades following service.  Moreover, 
post-service medical evidence of record does not show any 
treatment for peripheral neuropathy, neck problems, or dental 
problems until the 1990s.          

VA diabetes mellitus examination in March 2003 noted that 
after examination and review of the record, the examiner 
concluded that there was no evidence of a previous diagnosis 
of diabetes in the pertinent medical records and a review of 
the lab data also revealed no evidence that supported a 
diagnosis of diabetes.  The diagnosis was history of diabetes 
with no findings of diabetes on physical examination or 
review of the records.  As such, the evidence fails to show a 
current diagnosis of diabetes mellitus.  There is also no 
evidence that the veteran served in Vietnam or was otherwise 
exposed to herbicide agents during active duty service.         
Therefore, even assuming the veteran has diabetes mellitus, 
there is no medical evidence suggesting that this was 
incurred in active duty service, within one year following 
active duty service, or is otherwise related to active duty 
service.  

VA brain and spinal cord examination in March 2003 indicated 
that after examination and review of the record, the examiner 
determined that the veteran's current peripheral neuropathy 
and neck condition are not related to his military service.  
VA dental and oral examination in February 2003 showed that 
after examination and review of the medical records, the 
examiner opined that the veteran has an edentulous maxillary 
arch and partially edentulous mandibular arch.  There is no 
documentation that the loss of teeth was the result of 
anything other than caries and/or periodontal disease.  The 
examiner concluded that this was not due to military service.  
As for his hearing problem, VA audio examination report in 
March 2003 indicated that following examination and review of 
the record, the examiner concluded that since hearing was 
excellent bilaterally at the time of discharge, the current 
hearing loss is not related to military noise exposure.  
Further, the examiner opined that it was less likely than not 
that the tinnitus the veteran reported as being present in 
the left ear since 1963 is related to military noise 
exposure.  

The record, including he veteran's separation examination in 
1962, does include references to myopia.  However, under 38 
C.F.R. § 3.303(c) (2002), refractive error of the eye, which 
is what myopia is, is not a disease or injury "within the 
meaning of applicable legislation"; that is, it is not a 
disorder for which service connection can be assigned.  
Further, while VA eye examination report in March 2003 
indicated that the veteran does currently have eye 
disabilities, including posterior chamber intraocular lenses, 
ocular migraine without headaches, and ice pick pain, the 
examiner opined that medical history was noncontributory to 
his current eye disabilities.  There was also no other 
competent medical evidence relating his current eye 
disabilities to service.  

As such, there is no medical evidence relating the veteran's 
current bilateral hearing loss with tinnitus, peripheral 
neuropathy, neck injury with secondary seizures and migraine 
headaches, dental condition of loss tooth enamel and partial 
dentures, and vision loss to active duty service.  Further, 
the veteran does not have a service-connected disability and 
therefore, none of the above disabilities are proximately due 
to or caused by a service-connected disability.           

The Board has considered the veteran's statements and 
testimony, and they have been given weight as to his 
observations for symptoms and limitations regarding his 
claimed disabilities.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for diabetes mellitus, bilateral hearing 
loss with tinnitus, peripheral neuropathy, neck injury with 
secondary seizures and migraine headaches, dental condition 
of loss tooth enamel and partial dentures, and vision loss.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeals are denied.  



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



